DETAILED ACTION
This office action is responsive to amendment filed on January 19, 2022 in this application Bregman et al., U.S. Patent Application No. 16/508,097 (Filed July 10, 2019) claiming priority to U.S. Provisional Application No. 62/850,965 (Filed May 21, 2019) (“Bregman”).  Claims 1 – 20 were pending.  Claims 1, 10, 11, 13, 16, and 17 are amended.  Claims 2, and 6 are cancelled.  Claims 21 and 22 are new.  Claims 1, 3 – 5, and 7 – 22 are pending.
Applicants' arguments have been carefully and respectfully considered and found not persuasive.  Accordingly, this action has been made FINAL.

Response to Arguments
	With respect to Applicant’s argument on pgs. 10 - 11 of the Applicant’s Remarks (“Remarks”) stating that the prior art fails to teach correlating test clusters with modified files to identify the likelihood a failure is associated with modified software files, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103, § Claim 1.  Hamon teaches that the test case failures are correlated based on a case cluster having an association with a plurality of modified software files.  Hamon at fig. 6 & ¶¶ 0067 - 0069 (610 and 620 – test result groups from particular development team); id. at ¶ 0068 (test failures are grouped, in part, according to change history of software files that failed the test).  Therefore, the current prior art teaches correlating test clusters with modified files to identify the likelihood a failure is associated with modified software files.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 7 – 10, 12 – 15, and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Avisror et al., United States Patent Application Publication No. 2019/0294531 (Published September 26, 2019, filed July 31, 2018) (“Avisror”), in view of Hamon et al., United States Patent Application Publication No. 2019/0121719 (Published April 25, 2019, filed October 20, 2017) (“Hamon”), and Ranganathan et al., United States Patent Application Publication No. 2019/0196950 (Published June 27, 2019, filed December 4, 2018) (“Ranganathan”).

Claims 1, 13, and 17
With respect to claims 1, 13, and 17 Avisror teaches the invention as claimed including a Test Case Prioritization (TCP) system, comprising:
at least one memory configured to store software files and test cases; and at least one processor configured to execute instructions stored in the at least one memory to cause the TCP system to perform operations comprising: executing the software files according to the test cases to generate test results in the at least one memory, wherein each of the test results is associated with both a respective test case and a respective software file; wherein each software file comprises a plurality of development tracks,{A continuous integration and regression testing system receives updated software code files and prioritizes a group of test cases for regression testing based on whether previous versions of the software code files have failed those tests cases in the past.  Avisror at Abstract; id. at ¶ 0027, 0047, 0090, 0094.  The versions of the software code are grouped and tracked [development tracks] using a build tracking engine.  Id. at ¶¶ 0047, 0049, 0070.  The test results, such as test case failures, for the build track are grouped according to the build track tests which generated them.  Id. at ¶¶ 0093 & 0094.}
identifying the software files that have been modified to evaluate potential errors and regressions, wherein the modifications correspond to differences between a current version of each of the software files for each of the plurality of development tracks as compared to a previous version of each of the software files; and correlating the test case clusters with the modified software files … generating a model storing correlations between the test cases, the test case results, the likelihood for each test case, and modification to the software files.  {A continuous integration and regression testing system creates a test case priority plan (model) containing correlations between a group of test cases that have a probability [likelihood] for regression testing a modified version of a software code based on whether previous versions of the software code files have test results indicating failure of those tests cases in the past.  Avisror at Abstract; id. at ¶ 0027, 0047, 0090, 0094.  The different versions of modified software code are grouped and tracked using a build tracking engine to determine a probability that the test cases correlate to the modified software code.  Id. at ¶¶ 0045, 0046, 0047, 0049, 0070.}
However, Avisror does not explicitly teach the limitation:
and wherein each development track is associated with a respective development team; determining which development tracks correspond to failing test results of the test results; grouping the failing test results by corresponding development tracks; clustering the test cases into test case clusters within each group of the grouped failing test results…[correlating test case clusters with modified files] of the groups corresponding to the modified software files to identify a likelihood, for each test case, that a failing test result is associated with the modifications to the software files; {Hamon does teach this limitation.  Hamon teaches that the method to prioritize a group of test cases for regression testing based on whether previous versions of the software code files have failed those tests cases in the past, as taught by Avisror may include where the test cases that failed are grouped based on development tracks such as determining the failures are associated with the “team of individuals” that made modifications to the software files.  Hamon at fig. 6 & ¶¶ 0067 - 0069 (610 and 620 – test result groups from particular development team); id. at ¶ 0068 (test failures are grouped, in part, according to change history of software files that failed the test).  Failed test results are used to cluster test cases based on the different test cases all producing similar test results that match the test results of a group of failed test result.  Id. at fig. 5 & ¶¶ 0065 - 0067 (clustering test cases by failed test results).
Avisror and Hamon are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of regression testing, and both are trying to solve the problem of how to select test cases.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method to prioritize a group of test cases for regression testing based on whether previous versions of the software code files have failed those tests cases in the past, as taught in Avisror, with using grouping and clustering to identify a responsible development team, as taught in Hamon.  Hamon teaches that the grouping and clustering allows for identification of the development team likely responsible for the failures and assignment of the errors to that development team for correction.  Id. at 0069.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method to prioritize a group of test cases for regression testing based on whether previous versions of the software code files have failed those tests cases in the past, as taught in Avisror, with using grouping and clustering to identify a responsible development team, as taught in Hamon, for the purpose of assigning the errors most efficiently to the team that likely produced the errors.}
However, Avisror and Hamon do not explicitly teach the limitation:
[clustering] based on the test results associated with the test cases; {Ranganathan does teach this limitation.  Ranganathan teaches that the method to prioritize a group of test cases for regression testing based on whether previous versions of the software code files have failed those tests cases in the past, as taught by Avisror and Hamon may include clustering the test cases into the clusters by using machine-learning to select test case priority for updated versions of software code based on the test cases having a propensity to fail during previous tests of earlier versions of the software code.  Ranganathan at ¶¶ 0011; id. at ¶¶ 0040 – 0042 & 0087 (regression testing test case clustering based on priority for tests that failed previous software versions); id. at ¶¶ 0078, 0092, 0093 (machine learning is used to perform the test case clustering).
Avisror, Hamon, and Ranganathan are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of regression testing, and both are trying to solve the problem of how to select test cases.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method to prioritize a group of test cases for regression testing based on whether previous versions of the software code files have failed those tests cases in the past, as taught in Avisror and Hamon, with using machine learning to cluster the test cases, as taught in Ranganathan.  Ranganathan teaches that machine learning can increase the efficiency of the clustering.  Id. at 0093.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method to prioritize a group of test cases for regression testing based on whether previous versions of the software code files have failed those tests cases in the past, as taught in Avisror and Hamon, with using machine learning to cluster the test cases, as taught in Ranganathan, for the purpose of selecting the most efficient test cases to identify the greatest proportion of software defects.}

Claim 3 and 15
With respect to claims 3 and 15, Avisror, Hamon, and Ranganathan teach the invention as claimed, including:
wherein grouping and clustering the test cases into test case clusters comprises: providing the grouped failing test results to a machine-learning (ML)-based component of the TCP system, wherein the ML-based component is configured to cluster failed test results in the grouped failing test results to generate the test case clusters.  {Clustering is performed by using machine-learning to select test case priority for updated versions of software code based on the test cases having a propensity to fail during previous tests of earlier versions of the software code.  Ranganathan at ¶¶ 0011; id. at ¶¶ 0040 – 0042 & 0087 (regression testing test case clustering based on priority for tests that failed previous software versions); id. at ¶¶ 0078, 0092, 0093 0024 (machine learning is used to perform the test case clustering).}

Claim 4
With respect to claim 4, Avisror, Hamon, and Ranganathan teach the invention as claimed, including:
wherein correlating the test case clusters with the modified software files comprises: grouping the modified software files by track, by build, or a combination thereof; and providing the grouped modified software files to the ML-based component of the TCP system, wherein the ML-based component is configured to correlate the test case clusters and the grouped modified software files to generate the model.  Page 3of6{Clustering is performed by using machine-learning to select test case priority for updated versions of software code by correlating the test cases having a propensity to fail during previous tests of earlier versions of the software code to the current updated versions of code.  Ranganathan at ¶¶ 0011; id. at ¶¶ 0040 – 0042 & 0087 (regression testing test case clustering based on priority for tests that failed previous software versions); id. at ¶¶ 0078, 0092, 0093 0024 (machine learning is used to perform the test case clustering).  

Claims 7 and 19
With respect to claims 7 and 19, Avisror, Hamon, and Ranganathan teach the invention as claimed, including:
wherein the at least one processor is configured to execute the instructions stored in the at least one memory to cause the TCP system to perform operations comprising: providing, as input to the generated model, one or more of the software files; receiving, as output from the generated model, a minimum set of the test cases to be applied to verify the one or more software files.  Page 3of6{The test case priority plan (model) contains the minimum pared down set of test cases based on whether previous versions of the software code files have failed those tests cases in the past.  Avisror at ¶¶ 0090 & 0094.}

Claim 8
With respect to claim 8, Avisror, Hamon, and Ranganathan teach the invention as claimed, including:
wherein the minimum set of the test cases includes a respective test case from each test case cluster associated with each of the one or more software files.  Page 3of6{The test case priority plan (model) contains the minimum pared down set of test cases based on whether previous versions of the software code files have failed those tests cases in the past.  Avisror at ¶¶ 0090 & 0094.}

Claim 9
With respect to claim 9, Avisror, Hamon, and Ranganathan teach the invention as claimed, including:
wherein the at least one processor is configured to execute the instructions stored in the at least one memory to cause the TCP system to perform operations comprising: executing the one or more software files according to the minimum set of test cases to generate a minimum set of test results; and in response to the minimum set of test results comprising only successes, providing an indication of a successful preflight verification.  Page 3of6{The test cases are run and results obtained such as whether the version is of low enough risk to proceed to the next testing stage.  Avisror at Abstract; id. at ¶ 0075.}

Claim 10
With respect to claim 10, Avisror, Hamon, and Ranganathan teach the invention as claimed, including:
wherein the at least one processor is configured to execute the instructions stored in the at least one memory to cause the TCP system to perform operations comprising: in response to the minimum set of test results comprising one or more failures: providing the one or more failed test results as input to the generated model; and receiving, as output from the generated model, a second set of the test cases to be applied to verify the one or more software files based on the one or more failed test results.  Page 3of6{The test case that fail are saved and used in subsequent tests.  Avisror at ¶¶ 0074 & 0077.}


Claim 12
With respect to claim 12, Avisror, Hamon, and Ranganathan teach the invention as claimed, including:
wherein the at least one processor is configured to execute the instructions stored in the at least one memory to cause the TCP system to perform operations comprising: providing one of the software files as input to the generated model; receiving, as output from the generated model, a value indicating a likelihood that modifying the software file will result in a regression based on a number of the test cases that are correlated with the modified software file in the generated model.  {Likelihood of failure based on previously failed test results are determined.  Ranganathan at ¶¶ 0011; id. at ¶¶ 0040 – 0042 & 0087 (regression testing test case clustering based on priority for tests that failed previous software versions); id. at ¶¶ 0078, 0092, 0093 0024 (machine learning is used to perform the test case clustering).}

Claim 14
With respect to claim 14, Avisror, Hamon, and Ranganathan teach the invention as claimed, including:
retrieving a previous version of the software files from a memory of a database; and wherein identifying the software files that have been modified since the previous preflight verification is based on a comparison between the software files and the previous version of the software files.  {Version control system may “store multiple versions of files” to identify test scripts to use for an updated version.  Ranganathan at ¶¶ 0011; id. at ¶¶ 0049.}

Claim 18
With respect to claim 18, Avisror, Hamon, and Ranganathan teach the invention as claimed, including:
wherein the probability is based on a number of the test cases that are correlated with the modified software file in the generated model.  {The different versions of modified software code are grouped and tracked using a build tracking engine to determine a probability that particular test cases correlate to the modified software code and should be used for regression testing.  Avisror at ¶¶ 0045 - 0049, 0070.


Claim 20
With respect to claim 20, Avisror, Hamon, and Ranganathan teach the invention as claimed, including:
wherein a number of test cases of the minimum set of the test cases is based on a confidence level input provided by a user.  {Confidence score, which can be data provided by a user, for the test cases may be used to select the minimum set of test cases.  Avisror at ¶¶ 0031 & 0035 (selected by user); id. at ¶¶ 0091, 0090, & 0094.}








Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Avisror, in view of Hamon, Ranganathan, and De Gaetano et al., United States Patent Application Publication No. 2019/0243979 (Published August 8, 2019, filed February 5, 2018) (“De Gaetano”).

Claim 5
With respect to claim 5, Avisror, Hamon, and Ranganathan teach the invention as claimed, however, Avisror, Hamon, and Ranganathan do not explicitly teach the limitation:
wherein the ML-based component is an artificial neural network (ANN).   {De Gaetano does teach this limitation.  De Gaetano teaches that the method to use machine learning in regression testing and continuous integration systems, as taught by Avisror, Hamon, and Ranganathan may include where the machine learning methods include neural networks and Boltzmann machines.  De Gaetano at ¶¶ 0002 & 0072.
Avisror, Hamon, Ranganathan, and De Gaetano are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of regression and continuous integration systems testing, and both are trying to solve the problem of how to select test cases.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method to use machine learning in regression testing and continuous integration systems, as taught in Avisror, Hamon, and Ranganathan, may include where the machine learning methods include neural networks and Boltzmann machines, as taught in De Gaetano.  Ranganathan teaches that machine learning can increase the efficiency of the test cases selected.  Id. at 0093.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method to use machine learning in regression testing and continuous integration systems, as taught in Avisror, Hamon, and Ranganathan, may include where the machine learning methods include neural networks and Boltzmann machines, as taught in De Gaetano, for the purpose of selecting the most efficient test cases to identify the greatest proportion of software defects.}

Claims 11, 16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Avisror, in view of Hamon, Ranganathan, and Chen et al., United States Patent Application Publication No. 2012/0005537 (Published January 5, 2012, filed December 23, 2010) (“Chen”)

Claim 11
With respect to claim 11, Avisror, Hamon, and Ranganathan teach the invention as claimed, including:
wherein the at least one processor is configured to execute the instructions stored in the at least one memory to cause the TCP system to perform operations comprising: providing one or more failed test results as input to the generated model; receiving, as output from the generated model, one or more of the software files that are correlated with the one or more failed test results when the 37SERV:0142 generated model correlates the one or more failed test results with the one or more software files; and receiving, as the output from the generated model, {Continuous integration and regression testing system creates a test case priority plan (model) containing correlations between a group of test cases that have a probability [likelihood] for regression testing a modified version of a software code based on whether previous versions of the software code files have test results indicating failure of those tests cases in the past.  Avisror at Abstract; id. at ¶ 0027, 0047, 0090, 0094.}
However, Avisror, Hamon, and Ranganathan do not explicitly teach the limitations:
an indication that the one or more failed test results are flappers when the generated model does not correlate the one or more failed test results with the one or more software files.  Page 3of6{Chen does teach this limitation.  Chen teaches that the method to use machine learning in regression testing and continuous integration systems, as taught by Avisror, Hamon, and Ranganathan may include where flappers are automatically identified by correlating test cases and software files that produce inconsistent test results from a given test case where a flapper is identified when a test case that previously produced a pass results in a failure beyond a threshold amount of times.  Chen at ¶¶ 0017, 0018, & 0027; id. at ¶¶ 0024 & 0026 (threshold range for determining a test is a flapper is one inconsistent result from among a plurality of test runs).
Avisror, Hamon, Ranganathan, and Chen are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of regression and continuous integration systems testing, and both are trying to solve the problem of how to select test cases.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method to use machine learning in regression testing and continuous integration systems, as taught in Avisror, Hamon, and Ranganathan, with excluding test cases that are flappers, as taught in Chen.  Avisror teaches that it is helpful to reduce the set of test cases selected for execution to the most efficient subset.  Id. at ¶ 0025.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method to use machine learning in regression testing and continuous integration systems, as taught in Avisror, Hamon, and Ranganathan, with excluding test cases that are flappers, as taught in Chen, for the purpose of combining a method to identify and eliminate unnecessary test cases from execution with a testing method that seeks to reduce the number of test case execution resources required.}

Claim 16
With respect to claim 16, Avisror, Hamon, and Ranganathan teach the invention as claimed, including:
…providing one or more failed test results as input to the generated model; receiving, as output from the generated model, one or more of the software files that are correlated with the one or more failed test results when the 37SERV:0142 generated model correlates the one or more failed test results with the one or more software files; and receiving, as the output from the generated model, {Continuous integration and regression testing system creates a test case priority plan (model) containing correlations between a group of test cases that have a probability [likelihood] for regression testing a modified version of a software code based on whether previous versions of the software code files have test results indicating failure of those tests cases in the past.  Avisror at Abstract; id. at ¶ 0027, 0047, 0090, 0094.}
However, Avisror, Hamon, and Ranganathan do not explicitly teach the limitations:
correlating the test case clusters with the modified software files to determine a flapper threshold range based on the likelihood for each test case, where the model is configured to indicate a test case is a flapper when a failure rate for the test case is within the flapper threshold range; and…[receiving]an indication that the one or more failed test results is a flapper when the generated model does not correlate the one or more failed test results with the one or more software files based on the flapper threshold range.  Page 3of6{Chen does teach this limitation.  Chen teaches that the method to use machine learning in regression testing and continuous integration systems, as taught by Avisror, Hamon, and Ranganathan may include where flappers are automatically identified by correlating test cases and software files that produce inconsistent test results from a given test case where a flapper is identified when a test case that previously produced a pass results in a failure beyond a threshold amount of times.  Chen at ¶¶ 0017, 0018, & 0027; id. at ¶¶ 0024 & 0026 (threshold range for determining a test is a flapper is one inconsistent result from among a plurality of test runs).
Avisror, Hamon, Ranganathan, and Chen are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of regression and continuous integration systems testing, and both are trying to solve the problem of how to select test cases.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method to use machine learning in regression testing and continuous integration systems, as taught in Avisror, Hamon, and Ranganathan, with excluding test cases that are flappers, as taught in Chen.  Avisror teaches that it is helpful to reduce the set of test cases selected for execution to the most efficient subset.  Id. at ¶ 0025.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method to use machine learning in regression testing and continuous integration systems, as taught in Avisror, Hamon, and Ranganathan, with excluding test cases that are flappers, as taught in Chen, for the purpose of combining a method to identify and eliminate unnecessary test cases from execution with a testing method that seeks to reduce the number of test case execution resources required.}

Claims 21 and 22
With respect to claims 21 and 22, Avisror, Hamon, and Ranganathan teach the invention as claimed, however, Avisror, Hamon, and Ranganathan do not explicitly teach the limitations:
correlating the test case clusters with the modified software files of the groups corresponding to the modified software files to identify a likelihood for each test case, that a failing test result is associated with the modifications to the software files; and determining a flapper threshold range based on the likelihood for each test case, wherein the model is configured to indicate a test case is a flapper when the failure rate for the test case is within the flapper threshold range.  Page 3of6{Chen does teach this limitation.  Chen teaches that the method to use machine learning in regression testing and continuous integration systems, as taught by Avisror, Hamon, and Ranganathan may include where flappers are automatically identified by correlating test cases and software files that produce inconsistent test results from a given test case where a flapper is identified when a test case that previously produced a pass results in a failure beyond a threshold amount of times.  Chen at ¶¶ 0017, 0018, & 0027; id. at ¶¶ 0024 & 0026 (threshold range for determining a test is a flapper is one inconsistent result from among a plurality of test runs).
Avisror, Hamon, Ranganathan, and Chen are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of regression and continuous integration systems testing, and both are trying to solve the problem of how to select test cases.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method to use machine learning in regression testing and continuous integration systems, as taught in Avisror, Hamon, and Ranganathan, with excluding test cases that are flappers, as taught in Chen.  Avisror teaches that it is helpful to reduce the set of test cases selected for execution to the most efficient subset.  Id. at ¶ 0025.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method to use machine learning in regression testing and continuous integration systems, as taught in Avisror, Hamon, and Ranganathan, with excluding test cases that are flappers, as taught in Chen, for the purpose of combining a method to identify and eliminate unnecessary test cases from execution with a testing method that seeks to reduce the number of test case execution resources required.}

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										May 14, 2022
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199